DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/481,857, filed on 7/30/2019.

Information Disclosure Statement
The information disclosure statements filed on 10/12/2021 and 3/23/2022 have been considered.  

Drawings
The drawings filed on 10/12/2021 are accepted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 11,150,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance and claimed from the point of view of the data processing system that communicates with a vehicle fleet whereas the patented claims are claimed from the point of view of the vehicle fleet that communicates with the data processing system.
Instant claim 1 is broader than patented claims 1, 4 and 5.  
Instant claim 2 is broader than patented claim 6.  

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US-2013/0083679 hereinafter, Krish) in view of Huang et al. (CN1787479A hereinafter, Huang).
Regarding claim 1, Krish teaches a method for implementation on data processing system (Pages 8-9 [0071]) to orchestrate transmission of data from a transportation vehicle fleet (Fig. 7 and Pages 8-9 [0071]) to the data processing system remote from the transportation vehicle fleet (Abstract and Page 8 [0069 & 0071]), the transportation  vehicle fleet including a plurality of remote transportations vehicles (Fig. 1 [22, 24 and 26]), the method comprising:
	the data processing system sending a first message (Page 3 [0032] “Vehicle processing units receiving the probability values from roadside units…”) to at least two transportation vehicles of the transportation vehicle fleet (Fig. 7 [704-706] and Pages 8-9 [0071]), wherein the first message includes information indicating data to be transmitted and information indicating a predetermined transmission probability; (Page 3 [0032] “roadside units broadcasting a fractional or probability value to all nearby vehicles which relates to a fraction of the vehicles that should transmit messages in a given time interval or retransmit any given message” and Pages 8-9 [0071]) and
	the data processing system receiving the data to be transmitted from at least one transportation vehicle of the transportation vehicle fleet (Page 3 [0032] “vehicles may be selected at random to transmit new messages or retransmit received messages in a manner that manages wireless transmission volume while ensuring an appropriate level of retransmission is accomplished.”,  Page 8 [0070], Page 9 [0076] and Fig. 7 [445]), wherein the at least one transportation vehicle has determined whether to transmit the data to be transmitted to the data processing system based both on the predetermined transmission probability information transmitted by the data processing system in the first message (Page 3 [0032]) and a state included in a sequence of random states generated from a set of predetermined states via a random generator, (Page 3 [0032] “Vehicle processing units receiving the probability values from roadside units may use this information to determine whether to transmit or retransmit given messages by generating a random number and comparing it in some fashion to the received probability value”)
	wherein the first message further comprises repetition information that indicates a predetermined period of time between successive determinations, (Page 8 [0070] “p”) and/or indicates a period between successive determinations defined by the distance traveled by the transportation vehicle between successive determinations.  
Krish differs from the claimed invention by not explicitly reciting wherein the first message further comprises repetition information that dictates a need to re-determine whether to perform data transmission from the transportation vehicle to the data processing system, wherein the determinations and re-determinations are successive determinations.  
	 In an analogous art, Huang teaches a method and system for message processing (Abstract) that includes the L2TP message being divided into data message and control message, with the control message includes a congestion threshold value, which is used to control L2TP message transmission timer subsystem (Paragraph spanning Pages 2-3), setting a congestion threshold value for retransmission, judging whether the waiting time is greater than the congestion threshold value and either discarding or transmitting the message as a result of the judging.  (Page 3 [Second Paragraph after “invention content] “a. setting a congestion threshold, congestion threshold value is greater than zero and less than or equal to the integer value of the waiting response queue length threshold of the control message, b. receiving a L2TP message, and according to the determination, if the type field is data message, executing the step c, if it is a control message, then executing step e c. obtaining the channel number of the data message, and obtain the corresponding channel according to the channel number in the control message of the waiting response queue length, d. judging whether the waiting response queue length is greater than or equal to the congestion threshold in step a, if so, discarding the data message, returning to step b, if it is not, processing the data message” note: see also Paragraph spanning Pages 2-3 and Page 4 [Para 2 above “Specific execution examples”])  The Examiner’s view is that multiple repetitions can occur for the same message as long as waiting time is not more than the congestion threshold and the waiting period falls within the time windows for transmission, see Krish [0041-0042].
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Krish after modifying it to incorporate the ability to receive a repetition value of Huang since the value avoids having buffers overflow by not saving data for too long of a period.  
	Regarding claim 2, Krish in view of Huang teaches receiving a second message, wherein the second message includes information about a predetermined second probability of data transmission.  (Krish Page 8 [0070] “As the number of OBUs registered with an RSU increases, the RSU may assign a random number p between 0 and 1 to each OBU that each OBU may use to decide whether to transmit certain types of messages. This number p may be reduced as the number of nearby OBUs increases”)  
	Regarding claims 11 and 12, the limitations of claims 11 and 12 are rejected as being the same reasons set forth above in claims 1 and 2.  Additional structure can be seen in Krish Figs. 8, 9 and Pages 9-10 [0078-0086].  








Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krish in view of Huang as applied to claims 1 and 11 above, and further in view of Sung et al. (US-2017/0109373 hereinafter, Sung).
Regarding claim 3, Krish in view of Huang teaches the limitations of claim 1, but differs from the claimed invention by not explicitly reciting wherein the first message includes a measurement order indicating data to be measured and transmitted by the transportation vehicle.  
In an analogous art, Sung teaches a system and method for determining geographic locations from fleet vehicle operation information (Page 1 [0005]) that includes a data processing system (Fig. 1 [110], specifically [132] requests measurements, see Page 5 [0039]) that sends a measurement order indicating data to be measured and transmitted by the transportation vehicle.  (Page 5 [0039])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Krish in view of Huang after modifying it to incorporate the ability to request measurements from fleet vehicles of Sung since it enables users of fleet management device to see locations/routes of drivers and efficiently manage the fleet vehicles.  (Sung Page 4 [0030])
Regarding claim 4, Krish in view of Huang and Sung teaches wherein the measurement order specifies the type of data to be measured.  (Sung Page 5 [0039] “the telematics service 132 can request or discard certain measurements related to particular vehicles in the vehicle fleet”)
Regarding claim 5, Krish in view of Huang and Sung teaches wherein the type of data includes at least one of temperature and position data.  (Sung Page 4 [0033], see additionally [0037 & 0040] for sensors/measurements available to be requested)
Regarding claim 6, Krish in view of Huang and Sung teaches wherein the measurement order specifies a sample size of the fleet or a probability that the transportation vehicle should participate in a data upload to the data processing system.  (Krish Page 8 [0070] “As the number of OBUs registered with an RSU increases, the RSU may assign a random number p between 0 and 1 to each OBU that each OBU may use to decide whether to transmit certain types of messages.”)
Regarding claim 7, Krish in view of Huang and Sung teaches wherein data processing system receives uploaded data from a transportation vehicle of the fleet (Sung Fig. 4 [ 402 & 404]) in response to a probability determination performed by the transportation vehicle indicating that the transportation vehicle can participate in the upload.  (Krish Page 8 [0070] “As the number of OBUs registered with an RSU increases, the RSU may assign a random number p between 0 and 1 to each OBU that each OBU may use to decide whether to transmit certain types of messages.”)
Regarding claim 8, Krish in view of Huang and Sung teaches wherein a cyclically changing, positive sample of transportation vehicles in the fleet is generated by the data upload (recitation of intended result, it is unclear how this differentiates the instant invention from the prior art when the content in the message is equivalent) by the data processing system specifying in the first message an interval travelling time or a distance at which the transportation vehicle is to repeat the probability determination.  (Krish Page 8 [0070] “p” note: distance is an alternative and not required in claim 1)
Regarding claim 9, Krish in view of Huang and Sung teaches wherein the cyclically changing, positive sample of transportation vehicles in the fleet is based on the probability of participation and the time interval, whereby the entire fleet of transportation vehicles participates in the data upload at individual intervals.  (Again, this appears to be a recitation of intended result and it is unclear how this differentiates the instant invention from the prior art when the content in the message is equivalent, see Krish Page 8 [0070])
Regarding claim 10, Krish in view of Huang and Sung teaches wherein a specified level of measurement density is achieved with a dissimilar data upload volume using static or quasi-static measurement states.  (This appears to be a recitation of intended result and it is unclear how this differentiates the instant invention from the prior art when the content in the message is equivalent, see Krish Page 8 [0070])
Regarding claims 13-20, the limitations of claims 13-20 are rejected as being the same reasons set forth above in claims 3-10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646